Per Curiam.
was an indictment against the appellant for an assault and battery with intent to murder. On *119a trial by jury, the defendant was found guilty, a motion made by him for a new trial was overruled, and sentence was pronounced against him.
The third error assigned is, that the court erred in overruling the defendant’s motion for a new trial. This error is confessed by the Attorney General, and counsel for appellant do not ask a decision of the questions presented by the other assignments.
The judgment is reversed, and the cause remanded, with instructions to grant a new trial.